Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed and/or retrieved in the applications form Republic of Korea 10-2016-0167831 filed on 12/09/2016 and 10-2017-0148933 filed on 10/09/2017 filed in instant application on 5/28/2019. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/28/2019 and 2/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ELECTRONIC GAS SENSORS AND METHOD FOR CONTROLLING GAS SENSORS”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 13 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “a plurality of different types of gas sensors configured to output sensing values based on sensing a gas” and “a processor configured to determine a gas type corresponding to a plurality of sensing values respectively output from the plurality of different types of gas sensors”; examiner is not sure how plurality of sensors measure or how the input of values and from where these inputted or measured values are received or derived from which devices is not clear and how they are configured to which device to receive the input from and these sensors measures gas values only is not clear and as to processor configuration examiner is not sure how the processor determines the gas type is not clear from the sensed value as to any algorithm or calculation or any other measurement .

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.  Applicant is requested to review all claims and make appropriate correction as required and as necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of sensing gas type, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent apparatus claim 1 and the corresponding independent method claim 13 recite, in part, an electronic apparatus, comprising: a plurality of different types of gas sensors configured to output sensing values based on sensing a gas.
This system describe the concept of sensing gas type, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,

- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered 
a processor configured to determine a gas type corresponding to a plurality of sensing values respectively output from the plurality of different types of gas sensors.
The processor of claim 1 and the corresponding method of claim 13 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-12 and 14-15 refine the objective function of claim 1 and claim 13 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by Wang et al. (Pub. No. US 2018/0024091 A1).

As to claims 1 and 13, Wang teaches the invention including an electronic apparatus and a method for controlling an electronic apparatus including a plurality of different types of gas sensors, comprising: a plurality of different types of gas sensors configured to output sensing values based on sensing a gas as programming a plurality of NFC tags with assignment information, wherein the assignment information is at least one of a location assignment for  NFC tags being placed at particular locations and an instrument operator assignment for tags distributed to multi-gas detection instrument operators; receiving temporary assignment information at the safety device when an NFC radio of the safety device is brought in proximity to at least one of the plurality of NFC tags (see, abstract and figure 1 and para 0004-0005, 0019-0021); a processor configured to determine a gas type corresponding to a plurality of 

As to claims 2 and 14, Wang teaches the electronic apparatus and the method further comprising: a storage configured to store a plurality of pieces of reference information respectively corresponding to a plurality of different types of gases, wherein each of the plurality of pieces of reference information is a piece of information on a ratio between the plurality of sensing values output from the plurality of gas sensors corresponding to sensing a same gas, and wherein the processor is further configured to: detect reference information corresponding to the plurality of output sensing values among the plurality of pieces of stored reference information, and determine that a gas type corresponding to the detected reference information is a type of the sensed gas (see, abstract and figures 1 and 5 and para 0005, 0007, 0014, 0042, 0140, 0143).  

As to claims 3-4, Wang teaches the electronic apparatus and the method wherein each of the plurality of gas sensors includes a semi-conductor layer that reacts with a gas wherein semi-conductor layers of the plurality of gas sensors are different in at least one of constituent materials, ratios, and thicknesses of the constituent materials (see, figure 1 and para 0005, 0007, 0014, 0042, 0140, 0156). 

As to claims 5-6 and 15, Wang teaches the electronic apparatus and the method wherein the processor measures a concentration of the sensed gas based on a magnitude of at least one of the plurality of output sensing values wherein the processor estimates a concentration of carbon dioxide in accordance with the measured concentration based on the sensed gas being volatile organic compound (VOC) (see, para 0006, 0010, 032, 0047, 0251, 0285).

As to claims 7-8, Wang teaches the electronic apparatus and the method further comprising: a filter configured to filter air; and a fan configured to provide outside air to the filter, wherein the processor controls a rotational speed of the fan according to the determined gas type wherein the processor is further configured to: control the fan not to rotate, or to rotate at a predetermined speed based on the determined gas type not being harmful to a human body, and control the fan to rotate at a higher speed than the predetermined speed based on the determined gas type being harmful to a human body (see, abstract and figure 1 and para 0005, 0007, 0014, 0042, 0140). 

As to claims 9-10, Wang teaches the electronic apparatus and the method further comprising: a communicator configured to communicate with the other electronic apparatus, wherein the processor controls the communicator to transmit a control command corresponding to the determined gas type to at least one of a display device, a danger alarming device, a window automatic opening and closing device, and a ventilation device wherein the processor controls the communicator to transmit a control command to allow a UI screen including information on the determined gas type to be displayed on the display device (see, abstract and figure 1 and para 0005, 0007, 0014, 0018, 0042, 0118, 0140).

As to claim 11, Wang teaches the electronic apparatus and the method further comprising: at least one of a temperature sensor, a humidity sensor, and a dust sensor (para 0027, 0049-0050, 0059, 0293, 0298, 0302, 0238).



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Shin et al. (US 20180138859 A1) is related to the gas sensing system having FBAR sensors.

Ono et al. (US 20180202960 A1) is related to the gas sensor and method of controlling gas.

Kaneyasu et al. (US 4638443) is related to the gas detecting appararus incorporates a number of gas detecting elements which react with a variety of gases and exhibit gas sensitivities differing from one another in dependence on the gas species.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119